


110 HR 5925 IH: International Partnership for

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5925
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Ms. Woolsey (for
			 herself and Mr. Shays) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To establish a fund to support international efforts for
		  political reconciliation in Iraq, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Partnership for
			 Reconciliation in Iraq Act of 2008.
		2.Findings and
			 sense of Congress
			(a)FindingsCongress finds the following:
				(1)The bipartisan
			 Iraq Study Group report found that national reconciliation is essential
			 to reduce further violence and maintain the unity of Iraq.
				(2)The bipartisan
			 Iraq Study Group report recommended that diplomats work to energize
			 countries to support national political reconciliation in Iraq.
				(3)The January 2007
			 National Security Council report, entitled the Iraq Strategy Review, set an
			 objective to foster the conditions for Iraqi national reconciliation,
			 but with the Iraqi government clearly in the lead.
				(4)United States
			 Ambassador Ryan Crocker, in testimony to Congress on September 10, 2007, noted
			 that the United States will continue our efforts to assist Iraqis in the
			 pursuit of national reconciliation.
				(5)In 2006, the Iraqi
			 Government announced the creation of the National Council for the
			 Reconciliation.
				(b)Sense of
			 CongressCongress—
				(1)strongly supports
			 reconciliation efforts within Iraq; and
				(2)strongly supports
			 the creation of an Iraqi-supported international commitment to reconciliation
			 in Iraq and a safe and secure future for the Iraqi people.
				3.Assistance to
			 support international efforts for political reconciliation in Iraq
			(a)Purpose of
			 assistanceThe purpose of
			 assistance under this section is to support international efforts to encourage
			 peaceful and positive contact, dialogue, and reconciliation among the Iraqi
			 people.
			(b)Authorization of
			 assistanceThe President of
			 the United States Institute of Peace is authorized to provide assistance to
			 carry out the purpose of subsection (a).
			(c)Activities
			 supportedActivities that may
			 be supported by assistance under subsection (b) include—
				(1)preventing violent conflicts in
			 Iraq;
				(2)promoting post-conflict stability and
			 development in Iraq;
				(3)increasing conflict management capacity,
			 tools, and intellectual capital within Iraq;
				(4)promoting tolerance and forgiveness;
			 and
				(5)facilitating
			 dialogue in the region.
				(d)Authorization of
			 appropriations
				(1)In
			 generalTo carry out this
			 section, there are authorized to be appropriated to the President of the United
			 States Institute of Peace $20,000,000 for each of the fiscal years 2008 through
			 2012.
				(2)Other
			 provisionsAmounts appropriated pursuant to the authorization of
			 appropriations under paragraph (1)—
					(A)may be referred to
			 as the Political Reconciliation in Iraq Fund; and
					(B)are authorized to
			 remain available until expended.
					
